DETAILED ACTION

Status of Claims

Claims 1-15 & 17-20 are currently pending and have been examined in this application.  This communication is the first action on the merits. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	
Response to Arguments
Applicant's arguments filed regarding 101 have been fully considered but they are not persuasive. 

Issue #1: 

Applicant: Claims 1-22 are not Directed to a Judicial Exception a) The claims have been mischaracterized In the present case, the Office interprets the claims as being directed toward "managing access and payment to premium content," which the Office asserts falls within "[c]ertain method of organizing human activity (commercial or legal interaction)." Applicant respectfully points out that the term "abstract" refers to a level of specificity of the claims, and not to a particular category of subject matter that the claims involve. The question of whether the claims are directed to an abstract idea is a question of whether the claims are so broadly written as to constitute an attempt to monopolize more than the inventor has actually invented. In other words, the question as to whether the claims are directed to abstract subject matter should be focused on whether claims are drafted to a specific invention or to a broad category into which the invention falls. In the current case, the Office has essentially improperly characterized the claims as being directed to "managing access and payment to premium content" in general when in fact the claims are instead directed toward a specific means of achieving a specific result. As pointed out previously, the Federal Circuit has held that "describing the claims at such a high level of abstraction and untethered from the language of the claims all but ensures that the exceptions to § 101 swallow the rule." Enfish, page 14 (also quoting Alice, 134 S. Ct. at 2354, noting that "we tread carefully in construing this exclusionary principle [of laws of nature, natural phenomena, and abstract ideas] lest it swallow all of patent law"). At most, the claim involves a step in which the payment may be completed to gain access to content. However, as pointed out by the Court in Alice, "an invention is not considered to be ineligible for patenting simply because it involves a judicial exception." Alice Corp., 134 S. Ct. at 2354. The USPTO has cautioned that "Examiners should accordingly be careful to distinguish claims that recite an exception (which require further eligibility analysis) and claims that merely involve an exception (which are eligible and do not require further eligibility analysis)." MPEP 2106.04(a)(1)II (emphasis in original). In contrast to the general concept of "managing access and payment to premium content," Applicant notes that the claim are directed to a process that includes "receiving an optical code generated by the playback device at a user device associated with a subscriber account for telecommunication services," "deciphering the optical code to access the unique session identifier and the link to the payment portal at the user device," "logging into the payment portal using credentials associated with the subscriber account," and "submitting the unique session identifier ... via the payment portal." These elements are not inherent in the general concept of "managing access and payment to premium content," and Applicant notes that no rationale has been provided as to how a claim that includes the above features could be directed to such a concept. Applicant further points out that there are a number of ways in which access to content can be managed without the implementation of these specific features. Hence, Applicant notes that at least the above features are additional to any alleged abstract idea and any characterization of the claims as being directed toward such an abstract feature is improper. For at least the above reasons, Applicant submits that the claims, which involve a number of features separate from the alleged abstract idea, cannot be considered to be directed to the alleged abstract idea simply because the claims also involve managing access to content. The claim, while involving the recited feature, is clearly directed to much more than just that feature. As noted by the Court in Alice "[a]t some level, 'all inventions . . . embody, use, reflect, rest upon, or apply laws of nature, natural phenomena, or abstract ideas.' Thus, an invention is not rendered ineligible for patent simply because it involves an abstract concept .... Accordingly, in applying the §101 exception, we must distinguish between patents that claim the 'buildin[g] block[s]' of human ingenuity and those that integrate the building blocks into something more." 

Examiner: The Examiner has followed the PEG appropriately and has not mischaracterized the claims.  The analysis incorporates the additional elements as well as the abstract idea, and considers the entirety of the claim language (the boldened additional elements differentiate from the remaining abstract idea).  Please see the below 101 rejection below for additional information.

Issue #2:
Applicant:  “the claims recite a technique in which a unique identifier can be added to an optical code by a playback device, the optical code is then presented on the playback device to be scanned by a user device (e.g., a phone), the user device can then provide the unique identifier along with a payment so that premium content can be directed toward that playback device via the unique identifier. This is significantly more”, “.g., providing the ability to gain access to content on a playback device using a separate user device).”, “enable the ability to provide a user with access to content on a playback device via his or her user device. To do this, a unique identifier is added to an optical code that is generated by a playback device, the optical code is then presented on the playback device to be scanned by a user device (e.g., a phone), the user device can then provide the unique identifier along with a payment so that premium content can be directed toward that playback device via the unique identifier.”, “claims recite a system that can provide a user with access to paid content on a playback device via his or her user device. Conventional systems are not capable of allowing access of content on a playback device using a separate user device.”

Examiner: While applicant has provided an explanation as to why the invention is either a practical application or significantly more, it has not described said technical problem and solution from the specification to map with mapping back to the claims.  The arguments are unpersuasive.  Applicant should consider incorporating additional technological elements into the claim in an effort to advance prosecution.  The applicant appears to further be directing attention to elements that are not focused on in the 2019 PEG, such as certain court cases which divert attention from the core analysis introduced in the PEG. In order to advance compact prosecution, applicant is requested to focus on elements directed to the 2019 PEG.  

Applicant’s arguments regarding 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Examiner Suggestion(s)

The following suggestions to the claim limitations place the claims in better form by improving consistency within the claims and/or with respect to the specification:

Claim 15:
“[[a]]the subscription plan”, “wherein [[an]] the upgraded subscription plan”	


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 & 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claims are either directed to a system or method, which is one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified system Claim 1 as the claim that represents the claimed invention for analysis and is similar to method Claim 11 & system Claim 17.  Claim 1 recites the limitations of (additional elements emphasized in bold and are considered to be parsed from the remaining abstract idea): 



One or more non-transitory computer-readable media storing computer-executable instructions that, upon execution by one or more processors, perform operations comprising: receiving an optical code generated by a playback device at a user device associated with a subscriber account for telecommunication services, the optical code being displayed upon the playback device upon receiving a request to access premium content from a streaming service, the optical code including at least a unique session identifier associated with the playback device and a link to a payment portal; deciphering the optical code to access the unique session identifier and the link to the payment portal at the user device; logging into the payment portal using credentials associated with the subscriber account; and submitting the unique session identifier and a payment for the premium content using billing information associated with the subscriber account via the payment portal, wherein access to the premium content is provided on the playback device in response to the receiving the submitted payment and based on the unique session identifier.




which is a process that, under its broadest reasonable interpretation, covers performance of the limitation(s) as a Certain method of organizing human activity (commercial or legal interaction) of managing access and payment to premium content.  

If a claim limitation, under its broadest reasonable interpretation (BRI), covers performance of the limitation as a certain method of a commercial or legal interaction, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  

Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. Limitations that are not indicative of integration into a practical application include:  (1) Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (MPEP 2106.05.f), (2) Adding insignificant extra-solution activity to the judicial exception (MPEP 2106.05.g), (3) Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05.h).  The non-transitory CRM, processor, devices, payment portal, streaming and optical code in Claim 1 are just using generic computer components.  The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claim 1 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computer hardware amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use.  Generally linking the use of the judicial exception to a particular technological environment or field of use, with the use of generic computer components, cannot provide an inventive concept - rendering the claim patent ineligible. Thus claim 1 is not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
The dependent claims further define the abstract idea that is present in their respective independent claims and hence are abstract for at least the reasons presented above.  The dependent claims do not include any additional elements (including Claim 20 – QR, Aztec, Maxicode, magneti-code – which are just forms of data representation) that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, the aforementioned claims are not patent-eligible.
 
	

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 & 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sprint (NPL – “FAQS about Hulu | Sprint Support” - 2018) in view of Schaefer (US 20120222055), and further in view of Makhdumi (US 20150248664).

Claim 1. 

Sprint teaches the following limitations:


a user device associated with a subscriber account for telecommunication services, 

(Sprint – [p 1] New and current Sprint Unlimited customers can sign up for Hulu:
Login to your sprint.com account and go to sprint.com/hulu. Click Get it Now and add Hulu to your account. You will receive a text message with an activation link. This is a required step to access Hulu and all its benefits. After signing up, you’ll get a text message with an activation link, where you can complete the Hulu registration
process. [p 3] Stream Live TV on your smartphone, tablet or TV.)



submitting the [unique session identifier] and a payment for the premium content using billing information associated with the subscriber account via the payment portal, 

(Sprint – [p 2] New and current Sprint customers can switch the billing on existing Hulu accounts by signing up: Login to your sprint.com account and go to sprint.com/hulu. Click Get it Now and add Hulu to your account… 6. Select Limited Commercials plan that is included with your Sprint plan. You will no longer be billed by Hulu….Hulu offers three plans: Limited Commercials, No Commercials, and Hulu with Live TV. The Hulu Limited Commercials and No Commercials plans include:… The most popular current TV shows the day after they originally air…A library of kids shows and movies from all-time classics to new favorites…Hulu also offers a Live TV plan that includes access to 50+ channels of live sports, news, and more – along with access to our entire streaming library. Features of the Hulu with Live TV plan include: [p 5] How do I add Live TV to my existing Hulu account? Existing Hulu subscribers can easily make changes to their plan by going to Hulu.com on a computer or mobile device. Visit your Hulu Account page (Hulu.com/account). Select Manage under Add-ons to adjust your subscription settings. To switch your plan, select On/Off next to the plan you want to switch to (for example, No Commercials or Hulu with Live TV). Confirm your choices by selecting Continue…Not all Hulu plans are available with your Sprint Unlimited plan. The Hulu with No Commercials and Hulu with Live TV plans and certain Premium Add-ons are available to add to your account for an additional monthly charge after any trial period)



Sprint does not explicitly teach the following limitations, however Schaefer teaches:

receiving an optical code generated by the playback device at 

(Schaefer – [abstract] The television receiver may create a two-dimensional barcode with billing information and output the two-dimensional barcode for display on a display device. Once displayed on the display device, the two-dimensional barcode may be scanned into a mobile device where the billing information may be used to allow a user to view billing information and/or submit payment information through the mobile device. [0026] One example of a two-dimensional barcode is QR code [0041] the scanned two-dimensional bar code may include a website address and access credentials that the mobile device 156 may use to automatically bring-up a service provider website having the customer's billing and/or payment information. [0027])

deciphering the optical code to access the [unique session identifier] and the link to the payment portal at the user device; 

(Schaefer – [abstract] The television receiver may create a two-dimensional barcode with billing information and output the two-dimensional barcode for display on a display device. Once displayed on the display device, the two-dimensional barcode may be scanned into a mobile device where the billing information may be used to allow a user to view billing information and/or submit payment information through the mobile device. [0037] two dimensional barcode 332 may include a link or other access information to a payment system associated with the service provider 104. [0041] the scanned two-dimensional bar code may include a website address and access credentials that the mobile device 156 may use to automatically bring-up a service provider website having the customer's billing and/or payment information. [0027])


logging into the payment portal using credentials associated with the [subscriber] account, 

(Schaefer – [0037] two dimensional barcode 332 may include a link or other access information to a payment system associated with the service provider 104. [0041] the scanned two-dimensional bar code may include a website address and access credentials that the mobile device 156 may use to automatically bring-up a service provider website having the customer's billing and/or payment information.)


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sprint with Schaefer in order to create a barcode with billing information for display on a display device to be scanned into a mobile device where billing information may be used to submit payment information through a website via the mobile device [Schaefer – abstract, 0041].

Sprint does not explicitly teach the following limitations, however Makhdumi teaches:

the optical code being displayed upon the playback device upon receiving a request to access premium content from a streaming service, 

(Makhdumi – [0040] a user may obtain pay-per-view programming via snap mobile payment, e.g., 160. For example, a television display may provide an advertisement including programming information, e.g., 162, as well as a QR pay code for obtain the programming content, e.g., 161. The QR code may include information identifying the programming information, as well as information identifying the television subscriber account information, television machine address, and/or the like. The user may obtain a snapshot of the QR code, and provide the information embodied in the QR code along with information from the user's mobile device (e.g., subscriber account number linked to the user's virtual wallet, pay account information, and/or the like). Upon processing of the payment information by the payment network, the payment network may provide an indication to the television-programming provider of the payment completion, and the television-programming provider may stream the programming content to the user's television.)

Examiner Note: the playback device corresponds to a television.

the optical code including at least a unique session identifier associated with the playback device and a [link to a payment portal];

(Makhdumi – [0028] the user device may utilize the product and merchant information extracted from the QR code, and financial payment information from the virtual wallet, to create a purchase transaction request, and submit the request to a payment network (e.g., credit card processing network). [0040] The QR code may include information identifying the programming information, as well as information identifying the television subscriber account information, television machine address, and/or the like. [0056] generate a QR code embodying the product information, as well as merchant information required by a payment network to process the purchase transaction. In some implementations, the QR code may include at least information required by the user device capturing the QR code to generate a purchase transaction processing request, such as a merchant identifier (e.g., a merchant ID number, merchant name, store ID, etc.) and a session identifier for a user shopping session associated with the shopping website/brick-and-mortar store.)

wherein access to the premium content is provided on the playback device in response to the receiving the submitted payment and based on the unique session identifier.

(Makhdumi – [0040] a user may obtain pay-per-view programming via snap mobile payment, e.g., 160. For example, a television display may provide an advertisement including programming information, e.g., 162, as well as a QR pay code for obtain the programming content, e.g., 161. The QR code may include information identifying the programming information, as well as information identifying the television subscriber account information, television machine address, and/or the like. The user may obtain a snapshot of the QR code, and provide the information embodied in the QR code along with information from the user's mobile device (e.g., subscriber account number linked to the user's virtual wallet, pay account information, and/or the like). Upon processing of the payment information by the payment network, the payment network may provide an indication to the television-programming provider of the payment completion, and the television-programming provider may stream the programming content to the user's television. [0066] the QR code and messages sent to/from the QR-code capturing device may include the source ID (e.g., identifier of the device generating the QR code), session ID, merchant ID, item ID (e.g., model number), the charge amount, and/or transacting device ID (e.g., the user's smartphone device).


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sprint with Makhdumi in order to create a QR code for payment processing that includes a session identifier to access streamed content on a television. [Makhdumi – 0007, 0040, 0066].


Claim 2. 


Sprint in combination with the references taught in Claim 1 teach those respective limitations.  Sprint further teaches:


wherein the subscriber account is linked to a user account associated with the streaming service.  

(Sprint – [p 2] I’m currently a Hulu limited commercials plan subscriber and a Sprint Unlimited customer. Can I still take advantage of the unlimited with hulu offer from sprint?  Yes, if you’re already a Hulu Limited Commercials plan customer without any premium network add-ons (e.g., HBO, Showtime), and if you pay Hulu directly (not through a 3rd party), great news: You can switch your billing for Hulu to Sprint. It will be included as part of your Sprint Unlimited plan…you’ll get a text message with an activation link, where you can complete the subscription process. This is a required step to access Hulu and all its benefits…1. Click on the SMS on your mobile phone. 2. Choose “I Have a Hulu account” 3. Enter the email associated with your existing Hulu account. 4. When prompted, click “You already have a Hulu account. Click here to log in.” The link is highlighted in red. 5. Log in to your existing Hulu account. 6. Select Limited Commercials plan that is included with your Sprint plan. You will no longer be billed by Hulu. 7. Click Submit)


Claim 3. 

Sprint in combination with the references taught in Claim 1 teach those respective limitations.  Sprint further teaches:

	

wherein the operations further comprise: receiving additional credentials associated with the user account; and verifying, based at least on the additional credentials, that a subscriber associated with the subscriber account is the subscriber associated with the user account.  

(Sprint – [p 1] How do I add Hulu to my Spring Unlimited Plan? New and current Sprint Unlimited customers can sign up for Hulu: Login to your sprint.com account and go to sprint.com/hulu. Click Get it Now and add Hulu to your account. You will receive a text message with an activation link. This is a required step to access Hulu and all its benefits. After signing up, you’ll get a text message with an activation link, where you can complete the Hulu registration process. This is a required step to access Hulu and all its benefits. It’s simple– just enter your email, create an account or log in to your current Hulu account, and you’re done! (Please note: The phone that receives the SMS must be used to register for Hulu) [p 2] I’m currently a Hulu limited commercials plan subscriber and a Sprint Unlimited customer. Can I still take advantage of the unlimited with hulu offer from sprint?  Yes, if you’re already a Hulu Limited Commercials plan customer without any premium network add-ons (e.g., HBO, Showtime), and if you pay Hulu directly (not through a 3rd party), great news: You can switch your billing for Hulu to Sprint. It will be included as part of your Sprint Unlimited plan…you’ll get a text message with an activation link, where you can complete the subscription process. This is a required step to access Hulu and all its benefits…1. Click on the SMS on your mobile phone. 2. Choose “I Have a Hulu account” 3. Enter the email associated with your existing Hulu account. 4. When prompted, click “You already have a Hulu account. Click here to log in.” The link is highlighted in red. 5. Log in to your existing Hulu account. 6. Select Limited Commercials plan that is included with your Sprint plan. You will no longer be billed by Hulu. 7. Click Submit)

Examiner Note: Logging in via sprint.com/hulu adds Hulu to the account.  Credentials are required via the login to a current Hulu account which verifies the linkage between the user account and subscriber account at Sprint.  


Claim 4. 

Sprint in combination with the references taught in Claim 1 teach those respective limitations.  Sprint further teaches:

wherein the subscriber account is associated with a cellular plan for the telecommunication services, the cellular plan including a subscription plan for the streaming service.  


(Sprint – [p 2] “I’m currently a Hulu limited commercials plan subscriber and a Spring Unlimited customer. Can I still take advantage of the unlimited with hulu offer from sprint?  Yes, if you’re already a Hulu Limited Commercials plan customer without any premium network add-ons (e.g., HBO, Showtime), and if you pay Hulu directly (not through a 3rd party), great news: You can switch your billing for Hulu to Sprint. It will be included as part of your Sprint Unlimited plan. [p 3] The Hulu Limited Commercials plan is now included with the Sprint Unlimited plan.)


Claim 5. 

Sprint in combination with the references taught in Claim 4 teach those respective limitations.  Sprint further teaches:


wherein the user account is associated with the subscription account.  

(Sprint – [p 2] “I’m currently a Hulu limited commercials plan subscriber and a Sprint Unlimited customer. Can I still take advantage of the unlimited with hulu offer from sprint?  Yes, if you’re already a Hulu Limited Commercials plan customer without any premium network add-ons (e.g., HBO, Showtime), and if you pay Hulu directly (not through a 3rd party), great news: You can switch your billing for Hulu to Sprint. It will be included as part of your Sprint Unlimited plan.)


Claim 6. 

Sprint in combination with the references taught in Claim 4 teach those respective limitations.  Sprint further teaches:


wherein the premium content is not included in the subscription account.  

(Sprint – [p 1] Currently, customers who sign up for the Hulu Limited Commercials plan, which is included with their Sprint Unlimited plan, will also be able to switch to the No Commercials plan, Hulu with Live TV plan, and certain Premium Addons by logging in to your Hulu account at www.hulu.com, however they are not included in your Sprint plan and will be billed as indicated. [p 3] The Hulu with Live TV plan is $39.99/month after a 7-day free trial. [p 5] “Are there any exclusions? Not all Hulu plans are available with your Sprint Unlimited plan. The Hulu with No Commercials and Hulu with Live TV plans and certain Premium Add-ons are available to add to your account for an additional monthly charge after any trial period.)

Examiner Note: The Hulu no commercials option corresponds to the premium content and not included in the subscription plan corresponding to the limited commercials option.


Claim 7. 

Sprint in combination with the references taught in Claim 1 teach those respective limitations.  Sprint further teaches:


wherein the telecommunication services and the streaming service are provided by different service providers.  

(Sprint - (Sprint – [p 2] New and current Sprint customers can switch the billing on existing Hulu accounts by signing up: Login to your sprint.com account and go to sprint.com/hulu. Click Get it Now and add Hulu to your account. [p 3] The Hulu with Live TV plan is $39.99/month after a 7-day free trial. [p 5] “Are there any exclusions? Not all Hulu plans are available with your Sprint Unlimited plan. The Hulu with No Commercials and Hulu with Live TV plans and certain Premium Add-ons are available to add to your account for an additional monthly charge after any trial period.)



Claim 8. 

Sprint in combination with the references taught in Claim 1 teach those respective limitations.  Sprint further teaches:


wherein a service provider for the telecommunication services is an authorized reseller of the streaming service.  

(Sprint - (Sprint – [p 2] New and current Sprint customers can switch the billing on existing Hulu accounts by signing up: Login to your sprint.com account and go to sprint.com/hulu. Click Get it Now and add Hulu to your account. [p 3] The Hulu with Live TV plan is $39.99/month after a 7-day free trial. [p 5] “Are there any exclusions? Not all Hulu plans are available with your Sprint Unlimited plan. The Hulu with No Commercials and Hulu with Live TV plans and certain Premium Add-ons are available to add to your account for an additional monthly charge after any trial period.)


Claim 9. 

Rejected using the same rationale as Claim 1.

Claim 10. 

Rejected using the same rationale as Claim 2.

Claim 11. 

Rejected using the same rationale as Claim 3.

Claim 12. 

Rejected using the same rationale as Claim 4.

Claim 13. 

Rejected using the same rationale as Claim 5.


Claim 14. 

Rejected using the same rationale as Claim 6.


Claim 15. 

Sprint in combination with the references taught in Claim 12 teach those respective limitations.  Sprint further teaches:

transmitting a request to upgrade a subscription plan, wherein an upgraded subscription plan includes access to the premium content; 

(Sprint – [p 1-2] Hulu offers three plans: Limited Commercials, No Commercials, and Hulu with Live TV. The Hulu Limited Commercials and No Commercials plans include:… The most popular current TV shows the day after they originally air…A library of kids shows and movies from all-time classics to new favorites…Hulu also offers a Live TV plan that includes access to 50+ channels of live sports, news, and more – along with access to our entire streaming library. Features of the Hulu with Live TV plan include: [p 5] How do I add Live TV to my existing Hulu account? Existing Hulu subscribers can easily make changes to their plan by going to Hulu.com on a computer or mobile device. Visit your Hulu Account page (Hulu.com/account). Select Manage under Add-ons to adjust your subscription settings. To switch your plan, select On/Off next to the plan you want to switch to (for example, No Commercials or Hulu with Live TV). Confirm your choices by selecting Continue…Not all Hulu plans are available with your Sprint Unlimited plan. The Hulu with No Commercials and Hulu with Live TV plans and certain Premium Add-ons are available to add to your account for an additional monthly charge after any trial period)

Examiner Note:  Subscription billing may be modified by choosing the no commercial plan premium access, and then later upgrading the subscription plan to the Live TV premium option which includes the premium content associated with the no commercial ads feature plan of Hulu.



submitting an additional payment for the upgraded subscription plan using the billing information associated with the subscriber account via the payment portal; and 

(Sprint – [p 2] New and current Sprint customers can switch the billing on existing Hulu accounts by signing up: Login to your sprint.com account and go to sprint.com/hulu. Click Get it Now and add Hulu to your account… 6. Select Limited Commercials plan that is included with your Sprint plan. You will no longer be billed by Hulu. [p 5] Not all Hulu plans are available with your Sprint Unlimited plan. The Hulu with No Commercials and Hulu with Live TV plans and certain Premium Add-ons are available to add to your account for an additional monthly charge after any trial period.)


accessing the upgraded subscription plan.  

(Sprint – [p 3] Features of the Hulu with Live TV plan include: Stream live sports, breaking news, and entertainment from top local and national channels including ESPN, FX, CNN, Fox News, MSNBC, TNT, USA, and many more. Get access to local sports and news programming (depending on your location) for no extra charge. Get unlimited access to the largest streaming library, including the latest episodes, original series, past seasons, hit movies, and more. Record Live TV with 50 hours of Cloud DVR storage. Stream Live TV on your smartphone, tablet or TV. Watch on the go, where you go.)




Claim 16. 

Sprint in combination with the references taught in Claim 9 teach those respective limitations.  Sprint does not explicitly teach the following limitations, however Schaefer teaches:

wherein the optical code comprises a link to the payment portal.  

(Schaefer – [0037] two dimensional barcode 332 may include a link or other access information to a payment system associated with the service provider 104. [0041] the scanned two-dimensional bar code may include a website address and access credentials that the mobile device 156 may use to automatically bring-up a service provider website having the customer's billing and/or payment information.)


Claim 17. 

Sprint does not explicitly teach the following limitations, however Schaefer teaches:

one or more non-transitory storage mediums configured to provide stored computer-readable instructions, the one or more non-transitory storage mediums coupled to one or more processors, the one or more processors configured to execute the computer-readable instructions to cause the one or more processors to: 

(Schaefer – [claim 17] a memory connected to the tuner, the memory including a
tangible storage medium operable to store computer readable data and instructions;
a processor connected to memory operable to run computer executable code stored in the memory;)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sprint with Schaefer in order to create a barcode with billing information for display on a display device to be scanned into a mobile device where billing information may be used to submit payment information through a website via the mobile device [Schaefer – abstract, 0041].


	The remainder of this claim is rejected using the same rationale as Claim 1.


Claim 18. 

Rejected using the same rationale as Claim 3.

Claim 19. 

Rejected using the same rationale as Claim 4.

Claim 20. 

Sprint in combination with the references taught in Claim 17 teach those respective limitations.  Sprint does not explicitly teach the following limitations, however Schaefer teaches:

wherein the optical code comprises at least one of QR code, Aztec code, Maxicode, Data Matrix, visual code, spot code, or magneti-code.  

(Schaefer – [0026] One example of a two-dimensional barcode is QR code)


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sprint with Schaefer in order to create a barcode with billing information for display on a display device to be scanned into a mobile device where billing information may be used to submit payment information through a website via the mobile device [Schaefer – abstract, 0041].



Conclusion
The prior art made of record, and not relied upon, considered pertinent to applicant' s disclosure or directed to the state of art is listed on the enclosed PTO-892.  
The following is a brief description for relevant prior art that was cited but not applied:	

Walsh (US 20130273882) provides a method for identifying and authenticating users in on-line transactions to enable a user of a device, such as a smart-phone, to pay for an item of content.

Cronk (US 20180262810) provides Methods and apparatus for providing protected content to
subscribers of a managed ( e.g., MSO) network via a content source accessible via an internetwork such as the Internet.

Girard (US 20160094972) provides a method to charge and bill for content, services, and access.

Thomas (US 10079872) provides a internet-based content platform which presents to an end user, a channel that includes a plurality of media items, a list of types of access to the plurality of media items, and a plurality of subscription levels associated with different subscription fees for different types of access.

Claxton (US 20120079527) provides a system that may receive a video asset from a content provider to allow a video provisioning system to distribute the video asset to a set top box and another device that is a different type of device than the set top box.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULMAJEED AZIZ whose telephone number is (571)270-5046. The examiner can normally be reached M-F 7-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571-270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDULMAJEED AZIZ/Primary Examiner, Art Unit 3695